.   .




        Honorable Robert S. Calvert       Opinion No. (C- 306)
        Comptroller of Public Accounts
        Capitol Station                   Re:   Whether the Admissions
        Austin, Texas 78711                     Tax is due on the charge
                                                to watch a professional
        Dear Mr. Calvert:                       roller derby contest.
             Your question is whether the admissions tax Is due
        on the following described event:
                 "Roller derby eventsare contests between
            two of the five teams which make up the National
            Roller League. These teams compete against each
            other in various cities of the United States
            (one such city being El Paso, Texas) before audl-
            ences who pay admission prices. The game itself
            is a matter of one team scoring more points than
            the other, Points are scored by a member of one
            team circling the track and passing members of
            the opposing team. Due to the nature of the game
            and the speed at which it is played, the oval
            track upon which the players skate Is sharply
            banked at each end. The track Is portable and
            may be set up at skating rinks, which would be
            an ideal location for such an exhibition. How-
            ever, any place with room for the track could be
            utilized."

             The contest is not one solely of speed. Members of the
        "offensive" team try to assist a designated member of that team
        in passing members of the "defensive" team by skating strategy
        and maneuvers. The defensive team members try to avoid being
        passed by blocking and skating skill.
             To be taxable the event must come within the terms of one
        of the following sections of Article 21.02, Title 122A, Taxation-
        General, Revised Civil Statutes of Texas, 1925, as amended:
                  “(3   There is hereby levied a tax of one
             cent (ld1 on each ten cents (lO$!)or each fractional
             part thereof paid as admission to horse racing, dog
             racing, motorcycle racing, automobile racing, and
             like mechanical or animal contests and exhibitions."
Honorable Robert S.   Calve&,     Page 2   Opinion No. (C-306)


         '(4   There is hereby levied a tax of one
    cent (1Q1 on each ten cents (104) or a fractional
    part thereof paid as admission to dance halls, night
    clubs and skating rinks, and any and all other like
    places of amusements, contests, and exhibitions
    where the admission charged Is in excess of fifty-
    one cents (51#)."
     It has been held that the touchstone of sectlon 3 Is
racing. Attorney General Opinion No. 0 - 820 (1939).
"Racing" is defined in Webster's New International Dictlon-
ary, P. 1870 (3d Ed. 1963), as "The sport or profession of
engaging in or holding races," which are defined as "a
running in competition; a contest of speed (as In running,
riding, sailing)."
     As we understand the roller derby, it Is not a contest
of speed, because the object is not to determine who can cover
a given distance in the shortest time. Rather, it involves
scoring points by passing members of the opposite team within
a given time, in which the speed of travel is irrelevant.
     Therefore, we hold that no admissions tax Is due on the
professional roller derby contests under the provisions of
Article 21.02(3).
     We have found no precedent, thatlwould ald in the
construction of Article 21.02(4). Article 10, Title 1,
Revised Civil Statutes of Texas, 1925, as amended, provides
as follows:
          "The following rules shall govern in the
     construction of all civil statutory enactments:
         "1. The ordinary signification shall be
    applied to words, except when words of art or
    words connected with a articular trade or
                           E
    subject matter, . . . .




                                -1462-
Honorable Robert S. Calvert, Page 3     Opinion No, (c-306)


     Looking again to Webster's Dictionary, supra, we
find that "like" means "the same or nearly the same (as
in nature, appearance or quantity)."
     The roll.er derby is held upon a specially constructed
banked track which is different in appearance from the flat
floor of the ordinary skating rink. Unlike what appears to
be the common factor of dance halls, night clubs and skating
rinks that those who pay to enter can participate In the use
of the facilities, only the members of the roller derby teams
are permitted on the roller derby track.
     Therefore, we hold that the roller derby contests are
not "like places of skating rink contests" to be taxable
under Article 21.02(h).
                    SUMMARY
                    -------

          Professional roller derby contests are not
     taxable under the Admissions Tax Law of Texas.
                              Yours very truly,
                              WAGGONER CARR
                              Attorney General of Texas



                                 R GORDON APPLBMAN
                                 Assistant Attorney General
RGA:sjl
APPROVED:
OPINION COMMITTEE:
W, V. Geppert, Chairman
Marietta Payne
Ivan Williams
H. Grady Chandler
APPROVED FOR THE ATTORhJY GENERAL
By: Roger Tyler
                          .,,I<
                             i;,
                              ?i
                               I